Title: To Alexander Hamilton from Henry W. Ludlow, 27 November 1799
From: Ludlow, Henry W.
To: Hamilton, Alexander


          
            Major Genl. Hamilton
            Sir
            New York, Novr. 27th. 1799
          
          I this morning had the honor of Receiving from you a list of Musical Instruments intended for a Regiment—Your Excellency must have observed that my Orders from Coln. Smith Direct me to request from the Major General, an order to procure the Instruments and to convey them to the Regiments. Should your Excellency think Proper to give such an order I shall procure the Instruments this afternoon and proceed with them in the Morning to Camp
          I have the honor to be Sir With Great Respect Your very Hble. Servt.
          
            Henry W Ludlow
            Lt. 12th. Regt.
          
        